DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Patmont et al. (US 2010/0259026 A1) hereinafter, Patmont.
	Regarding claim 1, Patmont teaches a straddle type electric vehicle (motorcycle 100) comprising: a front wheel (front wheel 113) and a rear wheel (rear driven wheel 121); a head pipe (gooseneck 104) that supports a steering mechanism for steering the front wheel; a main frame (frame 102) that is connected to the head pipe, and that extends in a vehicle longitudinal direction; a motor unit including an electric motor (motor 130) that outputs a driving force to rotate the rear wheel; a battery (See Paragraph [0022]) that supplies power to the motor unit; and a swing arm (trailing arm 120) swingably supported by a pivot shaft provided on the main frame, the swing arm rotatably supporting the rear wheel, wherein the motor unit and the battery are supported by the main frame between the front wheel and the rear wheel, wherein the main frame includes a left and right pair of portions, wherein the motor unit is located between the left and right pair of portions in a top view of the vehicle and is disposed overlapping the main frame in a side view of the vehicle, and wherein a motor shaft of the electric motor is disposed above the pivot shaft and rearward in the vehicle longitudinal direction (See Figures 1 and 2 combined).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Patmont et al. (US 2010/0259026 A1) hereinafter, Patmont in view of Kondo et al. (US 8,453,782 B2) hereinafter Kondo.
	Regarding claim 2, Patmont teaches a left and right pair of seat frames (subframe members 103) extending from the left and right pair of portions of the main frame in the vehicle longitudinal direction, wherein, in a side view of the vehicle, the motor unit is disposed overlapping the left and right pair of seat frames (See Figures 1 and 2 combined).
	However, Patmont does not teach that the seat frames are each provided with a motor unit fixing portion that supports the motor unit.
	Kondo (Figure 1) teaches that the seat frames (paired left and right rear sub-frames 24) are each provided with a motor unit fixing portion (left and right support plates 26) that supports the motor unit (Col. 4, Lines 44-50).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Potmont’s invention, in view of Kondo, with a motor unit fixing portion. Doing so would secure the motor and provide more stability.
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611